Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election by Original Presentation

Newly submitted claim 34 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  Claim 34 is directed to a process involving neural retina isolation from a retinal structure which was not considered or examined previously.  Had the claim been presented earlier, it would have been restricted. The examined invention deals with the production of a retinal cell or retinal tissue.  Invention 34 specifically deals with production of a neural retina.  The “neural retina” is a specific structure of the retina.  The actual retina is composed of an exterior part and an interior part called the neural retina.  The specification does not show that an actual retina is produced containing a neural retina.  
The figures and examples discuss aggregates and neural cells which are distinct from a structure of the retina that can be isolated as in claim 34.  Therefore, the previous examined invention and claim 34 require distinct searching which is not coextensive.  Lee teaches that cells and tissues differentiated from pluripotent cells was highly unpredictable for use in a cell therapy.  Lee also highlights that when differentiating pluripotent cells, a homogenous cell population does not always result and using pluripotent cells is associated with an increased risk of tumor formation.  Claim 34 appears to be lacking in enablement according to the abstract and teaching of . 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 34 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Applicants Arguments/Amendments

Applicants argue that when” iPS cells cultured by the feeder-free culture method are used, cell aggregates collapse during the subsequent differentiation induction process and the efficiency of the differentiation induction is greatly reduced.”  Claim 1, step 2 which focuses on the aggregates does not mention the presence or absence of feeder cells.  The presence or absence of feeder cells are only mentioned in step 1 of Claim 1. 
	Applicants mention that the aggregates stabilized and maintained their form when cultured in the presence of MEK inhibitor and PKCi.  On Page 8 of applicants’ remarks section, a table is provided that shows the improved results.  This would be an excellent limitation to place in the instant set of claims.  Currently, the MEK inhibitor is just mentioned in the first step and not step 2 which deals with the aggregation.  Based on the figure, it is clear that MEK inhibitor with or without PKCi is important for aggregation; therefore, it should be mentioned in step (2) of claim 1.  

	Applicants are arguing that in Suzuki, MEK inhibitors are listed as differentiation inhibitory factors.  That is ok because step 1 can be used to expand the pluripotent stem cells needed to make the aggregates.  The goal of expansion is to create more pluripotent stem cells, not have them differentiate into more differentiated cells and/or tissue.  If one makes more pluripotent stem cells, then one can make more aggregates.   Therefore, Suzuki is relevant because it teaches an agent that prevent the pluripotent stem cells from further differentiation thus allowing them to be used to make aggregates.  There is nothing in the claim language precluding Claim 1, step 1 being interpreted as an expansion step.
	Examiner does agree that culturing the aggregates with MEK is important.  That needs to be clarified in step 2.  The MEK inhibitor is only mentioned in step 1.  The Figure shows that MEK inhibitor and the aggregates are present at the same time and that needs to be clarified in the claims.  The instant claims do not clearly express how MEK inhibitors are related to aggregate formation.

Applicants also mention that Sasai does not add the BMP signal transduction pathway activating substance before the completion of steps 3 and 4 of Nagano.  That argument is not commensurate in scope with the instant set of claims because those steps are not currently being claimed.
The main arguments against references such as Theunissen, Kuwahara, Valamehr etc. are that they fail to cure the deficiencies of Nakano, Suzuki, and Sasai.  As examiner argued above, Nakano, Suzuki, ,and Sasai teach the claim limitations.  
	The current amendments have resulted in the removal of the double patenting rejection.  Examiner would greatly appreciate it if you could please amend the claims to include active steps.  For example step one could say something like (1) culturing a mammalian pluripotent stem cell etc.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 depends from claim 5 which has been cancelled.  Therefore, the true metes and bounds of claim 6 cannot be adequately established.  For purposes of examination, examiner will interpret claim 6 as depending from claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,3,6-10,13-19,21,24-25,31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. WO2013/077425 (IDS, translation in US2014/0341864) in view of Suzuki (US 20140017790), Valamehr (US 20140220681), Sasai (US 20080044901)
 
Nakano teaches taking human pluripotent stem cells (i.e-mammalian) and exposing the cells to a series of mediums to form cell aggregates capable of differentiating into retinal cells.  One of the mediums that the cells are incubated in can be a serum free medium with a component such as Sonic Hedgehog signal transduction pathway activating substance which helps with aggregate formation/retinal differentiation ([98-99]).  Nakano teaches that these floating cultures produce retinal 
Nakano is moot concerning the expansion of undifferentiated pluripotent stem cells.   Such an expansion step would have been obvious in order to increase the number of stem cells which can be used for therapeutic purposes in the event that the desired number of cells cannot be successfully harvested.  
Suzuki teaches a method for culturing/generating stem cells/iPSC (induced pluripotent stem cells) under feeder-free conditions.  Suzuki teaches that the pluripotent nature of such cells can be maintained by using agents such as MEK inhibitors and ROCK inhibitors ([Paragraph 86]).  In the abstract portion of Suzuki, Suzuki states that its process can involve the maintenance of induced pluripotent stem cells.   In the event that not enough stem cells are available, adult stem cells can be harvested and induced/reprogrammed into a less differentiated state making a population of cells known as induced pluripotent stem cells.  An artisan would have been motivated to create/proliferate such cell types so that they could be used in the process taught by Nakano to generate retinal tissue.  Neither TGF-beta or sonic hedgehog is required in the method of Suzuki.  Suzuki teaches that when culturing human IPS cells under feeder free conditions, the sub culturing occurs every 6 to 7 days (Paragraph 145).  Furthermore, the culture period in many of the examples is approximately 6 days for human IPS cells (Paragraphs 210 and 231) as in instant Claims 1,6,24,31

Like Suzuki, it would have been obvious to have used the factors and adhesion techniques of Valamehr which also promote the culture/expansion of pluripotent stem cells.
It would have been obvious to have used the pluripotent stem cells taught in Suzuki/Valamehr with the process of Nakano since they provide a safer population of stem cells that can be differentiated into retinal tissue.  
Nakano, Suzuki, and Valamehr fail to teach furthering differentiation into retinal cells using a BMP signal transduction pathway activating substance.  However, such a step would have been obvious based on the teachings of Sasai.  An artisan would have been motivated to have added this BMP agent since Sasai teaches that such an agent can be provided to an aggregate in order to promote the formation of nerve/retinal tissue (Paragraphs 125 and 152).  Paragraphs 72 and 73 state that such a culture of aggregate cells is performed in absence of adhesive material such as basement membrane materials.  The BMP signal promoter may be added at a time after 5 to 10 as in instant Claim 1.
Dependent Claims taught by Nakano
  Nakano focuses on differentiating pluripotent stem cells into retinal cells.  Nakano uses a Sonic hedgehog transduction pathway activating substances such as SAG ([100] as in instant Claims 15-16.  The amount of sonic hedgehog that can be used includes 10 nM to 1µM ([100]) as in instant Claim 19.  
	Regarding 24-25--Paragraph 33 details that the stem cells used can be induced pluripotent stem cells.  Claim 6 specifically mentions that the cells may be from a human source.  At the time of applicants’ invention, it would have been obvious to have used cells from a human source because it would prevent the transfer of pathogenic material from a foreign species. 
Dependent Claims discussed in Suzuki
Wherein the first step is performed under serum-free conditions (Paragraph 3) as in instant Claim 3.
Wherein the first step is performed with an adhesion culture method (Paragraph 53) as in instant Claim 7
Wherein the factor for maintaining an undifferentiated state is an FGF signal transduction pathway activating substance/bFGF (Paragraph 90) as in instant Claims 8-9
as in instant Claims 13-14
Wherein the induced pluripotent stem cell is a human induced pluripotent stem cell (Paragraph 145) as in instant Claim 25.
Dependent Claims discussed in Valamehr
As mentioned above, the culture period can last about 2 days to about 22 hours.  The time periods for Claim 6 occur within this range.
Paragraph 84 states that the cells are placed on Matrigel which would be considered an adhesion culture method as in instant Claim 7.
Valamehr teaches that additional factors can be included to support pluripotency such as FGF/ bFGF ([184/Table 2) as in instant Claims 8-9
Valamehr teaches that a MEK inhibitior such as PD0325901 can be used and ROCK inhibitor such as Y27632 to support pluripotency ([13-27]) as in instant Claims 10,13-14
	Valamehr teaches that such a culturing process can include induced pluripotent stem cells (Abstract).  Valamehr teaches that such induced pluripotent stem cells can be from a human source (Abstract) as in instant Claims 24-25
Sasai
	The BMP signal transduction pathway activating substance that can be used includes:  BMP2, BMP4, BMP7, GDF8 (Paragraph 83) as in instant Claims 17-18.
The BMP signal transduction pathway activating substance may be added at a time after 5 to 10 days of aggregate cultivation, preferably at a time after 5 to 8 days (Paragraph 125) as in instant Claim 21.
	Sasai teaches addition of the BMP signal transduction pathway activating substance as in the specification.  Therefore, after exposure to this agent, some cells would be expected to inherently express a Rx gene, a Pax6 gene, and/or a Chx10 gene as in instant Claim 32.

	
	Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.

Claims 1-2, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. WO2013/077425 (IDS, translation in US2014/0341864) in view of Suzuki (US 20140017790), Valamehr (US 20140220681), Sasai (US 20080044901)
and Paul (USPT 8,193,235)

Nakano, Suzuki, Valamehr, and Sasai apply as above.    The references above are moot on teaching the use of a PKC inhibitor to maintain cells in the undifferentiated state.  However, at the time of applicant’s filing, it was known that a PKC inhibitor could be added to culture medium in order to keep the cells in an undifferentiated state.  Paul mentions the use of a PKC inhibitor to inhibit stem cell differentiation and promote the maintenance of the stem cell lines (Summary of the Invention, 1st Paragraph).  A PKC inhibitor of choice is Go6983 as mentioned in Example 1.

.

Claims 1-2, 12  are rejected under 35 U.S.C 103 as being unpatentable over Nakano et al. WO2013/077425 (IDS, translation in US2014/0341864) in view of Suzuki (US 20140017790), Valamehr (US 20140220681), Sasai (US 20080044901), and Theunissen “Systematic Identification of Culture Conditions for Induction and Maintenance of Naïve Human Pluripotency” 

Nakano, Suzuki, Valamehr, and Sasai apply as above.  Neither reference mentions the use of a BRAF inhibitor to maintain pluripotency and maintain cells in an undifferentiated state.  However, at the time of applicants’ filing, Theunissen had taught that the BRAF inhibitor, SB590885, could be used in cell culture medium in order to help maintain cells in an undifferentiated state as taught In Theunissen on Page 475, Identification of Compounds that Maintain Naïve Reporter Activity upon Transgene Withdrawal Section.

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.


s 1,31-32 are rejected under 35 U.S.C. 103 as being unpatentable over 
Nakano et al. WO2013/077425 (IDS, translation in US2014/0341864) in view of Suzuki (US 20140017790), Valamehr (US 20140220681), Sasai (US 20080044901), and Kuwahara et al. “Generation of ciliary margin-like stem cell niche from self-organizing human retinal tissue” Nature Communications (Published 19 Feb ,2015).

Nakano and Valamehr apply as above to teach claim 1.  Valamehr does not require a Sonic hedgehog signal transduction pathway activating substance in its process as in instant Claim 31 
Neither reference teaches exposure of aggregates to a BMP signal transduction pathway activating substance to encourage the production of a retinal cell expressing Rx, Pax6, and Chx10.  However, at the time of applicants’ filing, adding a BMP signal transduction pathway activating substance to encourage the production of a retinal cell expressing Rx, Pax6, and/or Chx10 based on the teachings of Kuwahara was known.  An artisan would be motivated to combine the teaches of Kuwahara with the primary references because Kuwahara teaches retinal cells can be easily generated from stem cells without requiring the application of Matrigel by adding a BMP signal transduction pathway activating substance (BMP4) (Page 3, Figure 1, e-g).  There would be a high expectation of success since Page 3, Figure 1, e-g shows retinal cells are positive for Rx, Pax6, and Chx10 as in instant Claims 32

.


Conclusion

All claims stand rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657